                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant Allied Insurance
                    7 Company of America

                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                                    DISTRICT OF NEVADA, SOUTHERN DIVISION
                   10

                   11
                      NECHE, LLC, a Nevada Limited Liability              CASE NO. 2:19-cv-01016-LRH-CBC
                   12 Corporation,
                                                                          STIPULATION AND ORDER
                   13                      Plaintiff,                     EXTENDING DEADLINE FOR THE
                                                                          FILING OF DEFENDANT ALLIED
                   14             vs.                                     INSURANCE COMPANY’S RESPONSE
                                                                          TO PLAINTIFF’S COMPLAINT
                   15 ALLIED INSURANCE COMPANY OF
                      AMERICA, an Ohio Corporation;
                   16 NATIONWIDE MUTUAL INSURANCE
                      COMPANY, an Illinois Corporation,
                   17
                                 Defendants.
                   18

                   19            IT IS HEREBY STIPULATED AND AGREED, by and between Defendants, Allied
                   20 Insurance Company (“Allied”) and Nationwide Mutual Insurance Company (“Nationwide”)

                   21 (collectively “Defendants”), by and through their attorneys of record, Robert W. Freeman, Esq.

                   22 and Priscilla L. O’Briant, Esq., of Lewis Brisbois Bisgaard & Smith LLP, and Plaintiff NECHE,

                   23 LLC, by and through its counsel of record, Michael N. Poli, Esq., of Merlin Law Group, PA, that:

                   24            The due date for the Defenants’ Response to Plaintiff’s Complaint (ECF No. 1), be
                   25 extended Seven (7) days, from June 20, 2019, to June 27, 2019.

                   26            Reason for the Extension:
                   27            Because of the complexity of the claims made in Plaintiff’s Complaint, Defendants need
                   28 additional time to perform an investigation prior to filing a responsive pleading. This is
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4823-1336-8986.1
ATTORNEYS AT LAW
                    1 Defendants’ first request to extend this deadline, which is made in good faith and not for purposes

                    2 of delay.

                    3 DATED this 20th day of June, 2019.                   DATED this 20th day of June, 2019.

                    4 MERLIN LAW GROUP, P.A.                               LEWIS BRISBOIS BISGAARD & SMITH              LLP

                    5

                    6 By:      /s/ Michael N. Poli                         By:    /s/ Priscilla L. O’Briant
                             Michael N. Poli, Esq.                               ROBERT W. FREEMAN, ESQ.
                    7        Nevada Bar No. 005461                               Nevada Bar No. 3062
                             MERLIN LAW GROUP, P.A.                              PRISCILLA L. O’BRIANT, ESQ.
                    8
                             403 Hill Street                                     Nevada Bar No. 10171
                    9        Reno, NV 89501                                      6385 S. Rainbow Boulevard, Suite 600
                             Attorneys for Plaintiff                             Las Vegas, Nevada 89118
                   10                                                            Attorneys for Defendants
                                                                                 Allied Insurance Company
                   11

                   12
                                                                   ORDER
                   13
                                 IT IS SO ORDERED:
                   14

                   15                                       ____________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
                   16
                                                                           6-20-2019
                   17
                                                            DATED: ________________________
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4823-1336-8986.1                               2
